C. A. 5th ' Cir. Motion for leave to supplement petition for cer-tiorari' granted. Certiorari granted and case set for oral argument immediately following No. 420 [supra]. Motion of the Solicitor General for additional time for oral argument granted and 30 minutes allotted for that purpose.' An additional 15 minutes allotted to each side. Motion of the State of Mississippi for leave to participate in oral argument as amicus;curiae denied.
The Chief Justice, Mr. Justice Black, Mr. Justice Harlan, and Mr. Justice Marshall disserit. from the denial of this motion.
Motion of respondents Mobile County Council Parents-Teachers Assn, et al. for additional time for oral, argument denied, except as indicated'above; and permission granted for two attorneys; tó participate in oraí argument for respondents.